DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to the communications filed on 28 November 2022, this is a First Action Non-Final Rejection on the Merits. In response to the Election/Restriction Requirement, mailed on 06 October 2022, Applicant has elected claims 4-20, without traverse. Accordingly, claims 4-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 May 2020, 03 June 2021, 08 October 2021, 11 May 2022, 30 August 2022 and 20 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, Applicant provides the claim limitation, “wherein between the first compressed and fully compressed positions the input handle is in a hold mode such that the user console applies a force to the input handle to at least one of maintain or move the input handle to a hold pose” however, based on the currently provided claim language, it is unclear how “the user console applies a force to the input handle”, and therefore claim 8 is rendered indefinite.  Specifically, it appears that a user (i.e. operator, surgeon, etc.) should be “applying a force” to the input handle of the input handle of the user console, therefore, appropriate correction and/or clarification are earnestly solicited.  Additionally, based on the currently provided claim language, it is further unclear if the force applied to the input handle “maintains a hold pose” or alternatively “moves the input handle to a hold pose” (i.e. move the input handle to a specified/desired position), or some variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 9-11, these claims are either directly or indirectly dependent upon claim 8 and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cone et al (US 2018/0280099 A1, hereinafter Cone) in view of Ekvall et al (US 2018/0083621 A1, hereinafter Ekvall).
Regarding claim 4, Cone discloses a robotic surgical system (Figure 1A, robotic system 150) comprising: 
a surgical robot (Figure 1A-1B, robotic arm(s) 160) including a tool and a camera (Figures 1A-1B, surgical instrument 190; at least as in paragraphs 0024-0027, specifically at least as in paragraph 0024, wherein the “robotic system 150 may include one or more robotic arms 160 located at a surgical platform (e.g., table, bed, etc.), where end effectors or surgical tools are attached to the distal ends of the robotic arms 160…” and further wherein at a distal end of each respective robotic arm is provided, “a surgical instrument 190 (e.g. end effector, camera, etc.)”); and 
a user console (Figure 1A & 1C, user console 100) in communication with the surgical robot (Figure 1A; at least as in paragraphs 0024-0027, specifically at least as in paragraph 0024, wherein “a user console 100 may be part of a robotic surgical system for interfacing with a robotic system 150.”), the user console including: 
an input handle (Figure 1A, user interface devices 122; at least as in paragraphs 0024-0027, specifically at least as in paragraph 0026, regarding “one or more handheld user interface devices 122” and further as in paragraph 0027, wherein “a surgeon or other user in the user console 100 may utilize the foot-operated controls 120 and/or user interface devices 122 to manipulate various end effectors and/or imaging systems to perform the procedure.”); and 
a foot pedal (Figure 1A & 1C, foot-operated controls 120; at least as in paragraphs 0026-0027 and 0030) including; 
a base plate (Figures 2A-2D, foot pedal assembly base 210; at least as in paragraph 0030); and 
a foot plate (Figures 2A-2D, foot pedal 220; at least as in paragraph 0030) pivotally coupled to the base plate (Figures 2A-2D; at least as in paragraphs 0039-0042, wherein the foot pedal pivots around axle 212). Examiner notes wherein based on the referenced sections provided herein, Cone teaches wherein a foot pedal assembly is utilized to control the functionality and/or selection of one or more surgical instruments (i.e. graspers, cutters, cameras, etc.). Cone goes on to teach wherein sensors are provided with the foot assembly, such that the sensor arrangement may be configured to detect translated and/or pivoted positions of the foot pedal relative to the foot pedal assembly base throughout its translating and/or pivoting ranges of motion, and subsequently a graphical representation may be provided on a display of the current pedal position, such as to inform a user of current position for spatial awareness and/or actuation of the foot pedal (at least as in paragraphs 0031 and 0045). That said, Cone is silent regarding wherein the foot plate having an uncompressed position in which movement of the input handle is scaled to movement of the tool by a first scaling factor, a first compressed position in which movement of the input handle is scaled to movement of the tool by a second scaling factor different from the first scaling factor, and a fully compressed position in which movement of the input handle is scaled to movement of the camera.
	Ekvall teaches a surgical robotic system that includes a foot pedal assembly for controlling the surgical robot.  Ekvall goes on to teach wherein the foot pedal assembly includes a base, a pedal mounted to the base and pivotable with respect to said base and a capacitance-sensing controller circuit.  Ekvall further teaches wherein the capacitance-sensing circuit detects the measure of the foot pedal position and may further provide operational instructions to the surgical robot based on a look-up table that correlates to a linearized correlation of the foot pedal’s position (i.e. angular/pivoted motion).  Ekvall also teaches wherein in addition to the operational instructions correlating to a direct linearized look-up table, the controller circuit may combine a linear shift of the capacitance-to-pedal-position lookup table values with a multiplicative scaling of the sensed capacitance value (Figures 3 & 4; at least as in paragraphs 0026-0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention, to modify the teachings of Cone, to include Ekvall’s multiplicative scaling of the foot pedal position of a surgical foot assembly for providing operational instructions (i.e. corresponding functionality) based on the scaled factor of the foot pedal position, since Ekvall teaches wherein such a surgical foot assembly provides more enhanced and accurate control of the surgical robot, thereby combining known prior art elements according to known methods to yield predictable results. 
Regarding claim 5, in view of the above combination of Cone and Ekvall, Cone further teaches wherein the foot pedal includes a first biasing member configured to urge the foot plate towards the uncompressed position when the foot plate is between the fully compressed and uncompressed positions (Figures 4B-7B; at least as in paragraphs 0047-0049, 0055-0056, 0061, 0064 and 0067, at least wherein the foot assembly includes one or more springs for biasing the foot pedal to compressed and uncompressed positions).
Regarding claim 6, in view of the above combination of Cone and Ekvall, Cone further teaches wherein the foot pedal includes a second biasing member configured to urge the foot plate towards the uncompressed position when the foot plate is between the fully compressed and partially compressed positions (Figures 4B-7B; at least as in paragraphs 0047-0049, 0055-0056, 0061, 0064 and 0067, at least wherein the foot assembly includes one or more springs for biasing the foot pedal to compressed and uncompressed positions).
Regarding claim 7, in view of the above combination of Cone and Ekvall, Cone further teaches wherein the camera remains stationary in response to movement of the input handle when the foot pedal is between the uncompressed and first compressed positions (at least as in paragraphs 0031, 0045, 0076 and 0081, wherein a user utilizes the foot pedal to selectively control a respective surgical instrument (i.e. camera)).
Regarding claim 8, in view of the above combination of Cone and Ekvall, Cone further teaches wherein between the first compressed and fully compressed positions the input handle is in a hold mode such that the user console applies a force to the input handle to at least one of maintain or move the input handle to a hold pose (at least as in paragraphs 0031, 0045, 0069, 0076, 0079 and 0081, wherein the foot pedal assemblies provide data to the processor controller to generate and communicate control signals to control actuation of a user-selected function of a user-selected surgical instrument (e.g. control a camera, or activate any suitable surgical instrument), engage an instrument clutch mode (e.g. movement of handheld user interface devices does not move surgical instruments otherwise controlled by the user interface devices), select or designate a subset of available robotic arms/instruments for present control).
Regarding claim 9, in view of the above combination of Cone and Ekvall, Cone further teaches wherein the hold pose is defined by a pose of the input handle when the foot pedal is compressed to the first compressed position (at least as in paragraphs 0031, 0045, 0069, 0076, 0079 and 0081).
Regarding claim 10, in view of the above combination of Cone and Ekvall, Cone further teaches wherein the hold pose is redefined when the foot pedal is moved from the first compressed position towards the uncompressed position and returned to the first compressed position (at least as in paragraphs 0031, 0045, 0069, 0076, 0079 and 0081).
Regarding claim 11, in view of the above combination of Cone and Ekvall, Cone further teaches wherein the camera is throttled based on a distance the input handle is moved from the hold pose when the foot pedal is in the fully compressed position (at least as in paragraphs 0031, 0045, 0069, 0076, 0079 and 0081).
Regarding claim 18, Cone teaches a method of controlling a surgical robot with a processing unit of a robotic surgical system, the method comprising: 
receiving a position of a foot pedal of a user console of the robotic surgical system (Figure 1A & 1C, foot-operated controls 120; at least as in paragraphs 0026-0027 and 0030); 
receiving an input signal from the user console, the input signal including movement of an input handle of the user console (Figure 1A, user interface devices 122; at least as in paragraphs 0024-0027, specifically at least as in paragraph 0026, regarding “one or more handheld user interface devices 122” and further as in paragraph 0027, wherein “a surgeon or other user in the user console 100 may utilize the foot-operated controls 120 and/or user interface devices 122 to manipulate various end effectors and/or imaging systems to perform the procedure.”); and 
transmitting control signals to the surgical robot to move at least one of a tool of the surgical robot or a camera of the surgical robot in response to receiving the input signal (Figures 1A-1B, surgical instrument 190; at least as in paragraphs 0024-0027, specifically at least as in paragraph 0024, wherein the “robotic system 150 may include one or more robotic arms 160 located at a surgical platform (e.g., table, bed, etc.), where end effectors or surgical tools are attached to the distal ends of the robotic arms 160…” and further wherein at a distal end of each respective robotic arm is provided, “a surgical instrument 190 (e.g. end effector, camera, etc.)”). Examiner notes wherein based on the referenced sections provided herein, Cone teaches wherein a foot pedal assembly is utilized to control the functionality and/or selection of one or more surgical instruments (i.e. graspers, cutters, cameras, etc.). Cone goes on to teach wherein sensors are provided with the foot assembly, such that the sensor arrangement may be configured to detect translated and/or pivoted positions of the foot pedal relative to the foot pedal assembly base throughout its translating and/or pivoting ranges of motion, and subsequently a graphical representation may be provided on a display of the current pedal position, such as to inform a user of current position for spatial awareness and/or actuation of the foot pedal (at least as in paragraphs 0031 and 0045). That said, Cone is silent regarding wherein the processing unit scales the input signal to movement of the tool by a first scaling factor when the foot pedal is in an uncompressed position, the processing unit scales the input signal to movement of the tool by a second scaling factor different from the first scaling factor when the foot pedal is in a first compressed position, and the processing unit scales the input signal to movement of the camera when the foot pedal is in a fully compressed position.
Ekvall teaches a surgical robotic system that includes a foot pedal assembly for controlling the surgical robot.  Ekvall goes on to teach wherein the foot pedal assembly includes a base, a pedal mounted to the base and pivotable with respect to said base and a capacitance-sensing controller circuit.  Ekvall further teaches wherein the capacitance-sensing circuit detects the measure of the foot pedal position and may further provide operational instructions to the surgical robot based on a look-up table that correlates to a linearized correlation of the foot pedal’s position (i.e. angular/pivoted motion).  Ekvall also teaches wherein in addition to the operational instructions correlating to a direct linearized look-up table, the controller circuit may combine a linear shift of the capacitance-to-pedal-position lookup table values with a multiplicative scaling of the sensed capacitance value (Figures 3 & 4; at least as in paragraphs 0026-0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention, to modify the teachings of Cone, to include Ekvall’s multiplicative scaling of the foot pedal position of a surgical foot assembly for providing operational instructions (i.e. corresponding functionality) based on the scaled factor of the foot pedal position, since Ekvall teaches wherein such a surgical foot assembly provides more enhanced and accurate control of the surgical robot, thereby combining known prior art elements according to known methods to yield predictable results.
Regarding claim 19, in view of the above combination of Cone and Ekvall, Cone further teaches wherein the processing unit maintains the position of the camera when the foot pedal is between the uncompressed position and a second compressed position between the first compressed and fully compressed positions (at least as in paragraphs 0031, 0045, 0076 and 0081, wherein a user utilizes the foot pedal to selectively control a respective surgical instrument (i.e. camera)).
Regarding claim 20, in view of the above combination of Cone and Ekvall, Cone further teaches wherein transmitting control signals to the surgical robot includes transmitting control signals to throttle movement of the camera when the foot pedal is between the second compressed and fully compressed positions (at least as in paragraphs 0031, 0045, 0069, 0076, 0079 and 0081).

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references, which are in the same field of endeavor as the instant invention, and also provide similar teachings as provided in the above limitations;
US 2015/0051607 A1, issued to Hajishah et al, which is directed towards a multifunctional foot pedal for use with a surgical robotic system to perform a surgical procedure.
US 2018/0221100 A1, issued to Berry et al, which is directed towards a surgeon console for a teleoperated surgical system that includes a foot pedal for assisting control of a surgical instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664